     Case: 1:19-cv-01284 Document #: 18 Filed: 05/07/19 Page 1 of 4 PageID #:118




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 LESTER D. SCAIFE,                                      )
                                                        )
                                                             Case No. 19-cv-01284
                            Plaintiff,                  )
                                                        )
                 v.                                     )    Judge John J. Tharp Jr.
                                                        )
 RALPH LAUREN,                                          )
                                                        )
                            Defendant.                  )

                            DEFENDANT'S INITIAL STATUS REPORT

1.      The Nature of the Case:

         A.     Identify (names and contact information) for all attorneys of record for each
                party, including the lead trial attorney.

                Plaintiff

                Lester Scaife (Pro Se)
                30 W. Chicago Ave., #1640
                Chicago, Illinois 60654
                312-254-7499

                Plaintiff's motion for appointment of counsel is pending.

                Because Plaintiff is not represented by counsel, he was not comfortable
                agreeing to anything in the initial status report. He would like the opportunity
                to address the matters contained in this report when he appears before the
                Court.

                Defendant

                John T. Roache
                Akerman, LLP
                71 S. Wacker Drive, 46th Floor
                Chicago, Illinois 60606
                john.roache@akerman.com
                312-634-5737




48599430;3
     Case: 1:19-cv-01284 Document #: 18 Filed: 05/07/19 Page 2 of 4 PageID #:119




         B.     Briefly describe the nature of the claims asserted in the complaint and any
                Counterclaims and/or third party claims.

                Plaintiff claims that Defendant discriminated against him on the basis of
                his race in violation of Title VII of the Civil Rights Act of 1964 and 42
                U.S.C. § 1981.

                Defendant denies that it violated any laws or that it discriminated against
                Plaintiff.

         C.     Briefly identify the major legal and factual issues in the case.

                Whether Plaintiff made false statements in connection with his application to proceed
                in forma pauperis and whether the Court should dismiss the complaint pursuant to 28
                U.S.C. § 1915 (e)(2)(A).

                Whether Defendant discriminated against Plaintiff on the basis of his race in violation
                of Title VII of the Civil Rights Act of 1964 and 42 U.S.C. § 1981.

         D.     State the relief sought by any of the parties.

                Plaintiff seeks appropriate injunctive relief, lost wages, liquidated/double damages,
                front pay, compensatory damages, punitive damages, prejudgment interest, post-
                judgment interest, and costs, including reasonable attorney fees and expert witness
                fees.

                Defendant denies that it violated any laws or that Plaintiff is entitled to any relief.

2.      Jurisdiction: The Court has jurisdiction pursuant to 28 U.S.C. § 1331, 28 U.S.C. §
        1343(a)(3), 42 U.S.C. §2000e-5(f)(3), and 42 U.S.C. § 1988.

3.      Status of Service: The only Defendant, Ralph Lauren Inc., has been served.

4.       The Parties do not consent to proceed before the Magistrate Judge.

5.       Motions:

                Defendant filed a motion to dismiss Plaintiff's complaint pursuant to 28 U.S.C. § 1915
                (e)(2)(A) because Plaintiff made false statements in connection with his application to
                proceed in forma pauperis. Specifically, Plaintiff committed perjury by (1) failing to
                disclose that he received other salary or wages in the previous twelve months prior to
                submitting his application; and (2) misrepresenting his current salary and/or rate of pay.
                Plaintiff failed to disclose that he received at least $19,288 in wages in 2018 and falsely
                claimed that he earned only $12.90 per hour at his current employer, when in fact
                Plaintiff earns commissions on top of that hourly salary, which substantially increases
                his effective hourly rate of pay.




48599430;3
       Case: 1:19-cv-01284 Document #: 18 Filed: 05/07/19 Page 3 of 4 PageID #:120




6.        Status of Settlement Discussions:

                 The Parties have not engaged in any settlement discussions and do not request a
                 referral for a settlement conference at this point.

     Dated: May 7, 2019                                Respectfully submitted,

                                                       Ralph Lauren, Inc.


                                                  By: /s/ John T. Roache
                                                      One of Its Attorneys

     John T. Roache
     Akerman LLP
     71 S. Wacker Drive, 46th Floor
     Chicago, IL 60606
     john.roache@akerman.com
     312-634-5737




48599430;3
     Case: 1:19-cv-01284 Document #: 18 Filed: 05/07/19 Page 4 of 4 PageID #:121




                                  CERTIFICATE OF SERVICE

         I, John T. Roache, certify that on the 7th day of May, 2019, I caused the Defendant's Initial

Status Report to be served a copy of the foregoing document on all counsel of record listed below,

via the Court’s ECF filing system and/or U.S. Mail.

                                     Lester Scaife
                                     30 W. Chicago Ave., #1640
                                     Chicago, IL 60654


                                               /s/ John T. Roache
                                               John T. Roache




48599430;3
